Citation Nr: 0942478	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1982 to 
December 1992.

This matter before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied service connection for a low back 
disability (degenerative disc disease of the lumbar spine) 
and irritable bowel syndrome (IBS).  In October 2008, the 
Board remanded the claims for additional development.

The issue of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

The preponderance of the evidence shows that it is as likely 
as not that the Veteran's IBS had its onset during her period 
of active service.


CONCLUSION OF LAW

The criteria for service connection for IBS have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303 
(2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).  Preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (2009).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
IBS is not a disability for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  38 C.F.R. §§ 
3.309(a), 3.384, Groves v. Peake, 524 F.3d 1306, 1909 (Fed. 
Cir. 2008) (holding that when a chronic disease is identified 
in service and at any time after service, service connection 
will be granted without the need for nexus evidence).  

Additionally, the Board observes that service connection 
cannot be established for a disability resulting from willful 
misconduct or the primary abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or a known prohibited action, and alcohol and drug 
abuse are, by statute, deemed to be willful misconduct.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. 
§§ 3.1(n), 3.301 (2005).  For that reason a grant of service 
connection is precluded for any abuse of alcohol and drugs 
during service, and for any disorder that is due to the abuse 
of alcohol or drugs.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she developed IBS during basic 
training and that her symptoms persisted throughout the 
remainder of her period of active duty and beyond.  The 
report of her October 1981 service entrance examination is 
negative for any complaints or clinical findings pertaining 
to irritable bowel syndrome or other gastrointestinal 
problems.  Subsequent service medical records dated in August 
1982, November 1985, December 1986, February 1987, March 
1987, August 1987, September 1987, June 1988, August 1988, 
July 1991, and September 1991, show that the Veteran was 
treated on multiple occasions for complaints of nausea, 
vomiting, and related gastrointestinal symptoms.  In 
September 1987, she told a service medical provider that she 
had experienced intermittent abdominal pain since 1981.  
Following repeated diagnoses of acute gastroenteritis, the 
Veteran was assessed as having probable IBS in June 1988.  
That diagnosis was confirmed in subsequent service treatment 
records dated in August 1988 and July and September 1991.  On 
examination prior to her separation from service in September 
1992, IBS was again diagnosed.

Post-service medical records show ongoing treatment for IBS 
and related symptoms.  Additionally, those records reflect 
that the Veteran had a family history of IBS on her mother's 
side and a history of substance abuse.  

On a VA intestinal examination in March 2005, the Veteran was 
again diagnosed with IBS.  After examining the Veteran and 
reviewing her claims file, the VA examiner determined that 
the Veteran's IBS "started in the 1980s during active 
service."  However, noting the Veteran's reports of drug and 
alcohol use in service and her post-service treatment for 
substance abuse, that examiner added that she "could not say 
whether IBS began on active duty or if [the Veteran's] 
troubles were alcohol-induc[ed] GI symptoms." 

In February 2009, the Veteran was afforded a follow-up VA 
examination in which the same examiner reviewed the claims 
folder and found that the Veteran's IBS "appeared to have 
started prior to service."  In support of that finding, the 
VA examiner referenced a September 1991 service medical 
record, reflecting the Veteran's report of abdominal pain 
since 1981, which the examiner professed not to have noticed 
at the time of the prior examination.  The examiner added 
that "it is difficult to say, during service, which 
incidents were [the result of acute gastroenteritis], 
consistent with natural exposure, alcohol related, or 
[manifestations of] irritable bowel syndrome." 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one medical opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

While cognizant that the March 2005 and March 2009 VA 
intestinal examinations were conducted by the same VA 
examiner, the Board finds that the examiner's March 2005 
opinion, indicating that the Veteran's IBS had its onset 
during active service, outweighs that examiner's subsequent 
finding that the disorder preexisted service.  In assigning 
the VA examiner's prior opinion greater probative value, the 
Board considers it significant that it was based on that 
examiner's thorough and detailed examination of the Veteran 
and claims folder, and a rationale was provided for the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, and most significantly, that opinion 
is consistent with other clinical evidence of record showing 
ongoing gastrointestinal complaints and multiple diagnoses of 
IBS both during and after service, but not before.

In contrast, the VA examiner's subsequent findings that 
Veteran's IBS "appear[ed] to have started prior to service" 
and that "it is difficult to say" whether her extensive in-
service treatment for gastrointestinal problems was IBS-
related, are speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992). 

Moreover, the Board observes that the VA examiner predicated 
her February 2009 finding of a preexisting disability on a 
September 1991 service medical record in which the Veteran 
reported that she had experienced abdominal pain since 1981, 
the year before her period of active service commenced.  
Significantly, the Veteran did not indicate that she was 
diagnosed with IBS at that time and, thus, her statement 
regarding the mere existence of abdominal pain is not 
indicative of a preexisting disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  However, even assuming that 
the Veteran did tell service medical providers that her IBS 
preexisted service, such lay statements by a Veteran 
concerning a preexisting condition, standing alone, are 
insufficient to rebut the presumption of soundness.  
38 C.F.R. § 3.304(b)(1), Gahman v. West, 13 Vet. App. 148 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466 (1995) 
(a layperson's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 
238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); LeShore 
v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

The Veteran's October 1981 service entrance examination did 
not show any complaints or clinical findings of IBS or 
related gastrointestinal problems.  Nor is there any other 
clinical evidence to establish that the Veteran had IBS prior 
to service.  Therefore, the Board finds that the evidence of 
record does not clearly and unmistakably show that the 
Veteran's IBS existed prior to service and the February 2009 
VA opinion that IBS appeared to have preexisted service is 
also insufficient to rebut the presumption of soundness by 
clear and unmistakable evidence.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  
Accordingly, the presumption of soundness is not rebutted and 
the theory of service connection due to the aggravation of a 
preexisting disability is not for application in this case.  
38 U.S.C.A. §§ 1111 1153 38 C.F.R. § 3.306. 

The Board now turns to the question of whether service 
connection is warranted for IBS that did not exist prior to 
service.  After a review of the complete record, the Board 
finds that the criteria for service connection have been met.

The Board acknowledges that, in her initial March 2005 
opinion indicating that the Veteran's IBS began in service, 
the VA examiner noted that she "could not say whether" the 
in-service GI symptoms were alcohol-induced.  Nevertheless, 
the Board concludes that this finding is too speculative to 
establish by a preponderance of the evidence that the 
Veteran's IBS was the result of "willful misconduct" and, 
thus, service connection is not precluded on that basis.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. 
§§ 3.1(n), 3.301 (2005).  

The Board finds that the evidence of record, particularly the 
positive nexus opinion offered by the VA examiner in March 
2005, demonstrates that the Veteran's currently diagnosed IBS 
had its onset in service.  Moreover, the numerous in-service 
and post-service medical records showing ongoing treatment 
for gastrointestinal problems and multiple diagnoses of IBS 
support a finding that the Veteran's IBS constitutes a 
chronic disease that manifested both during and after 
service.  38 C.F.R. § 3.303(b) (2009).  No medical opinion as 
to etiology is necessary to grant service connection where a 
chronic disease is shown in service and the same chronic 
disease manifests at a later date.  Groves v. Peake, 524 F.3d 
1306 (Fed. Cir. 2008).  Thus, even without the VA examiner's 
March 2005 opinion that the Veteran's IBS was incurred in 
service, the Board finds that the preponderance of the 
evidence weighs in favor of the claim.  

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  Where the evidence supports 
the claim or is in relative equipoise, the appellant 
prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for IBS is warranted.


ORDER

Service connection for IBS is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's low back claim.

The Veteran contends that her current low back disability had 
its onset in service.  Her service medical records show that 
on entry examination in October 1981, she not complain of any 
back problems and none were found on clinical evaluation.  
Subsequent service medical records indicate that the Veteran 
was involved in a motor vehicle accident in 1983 at which 
time she complained of right hip pain.  An in-service 
emergency treatment report dated in December 1988 indicates 
that the Veteran was treated for complaints of back pain two 
days after injuring herself in a second in-service motor 
vehicle accident.  X-rays of the lumbosacral spine revealed a 
possible compression fracture and narrow intervertebral disc 
space.  A second X-ray examination of the lumbar spine was 
negative for fractures and subluxation.  Subsequent service 
medical records reflect that in June 1991, she reportedly 
fell approximately five feet from an aircraft onto her right 
side and noted some immediate pain.  An X-ray of the lumbar 
spine was normal and the assessment was lumbar spasms on the 
right side with sciatica.  A September 1992 report of medical 
history reflects a diagnosis of occasional back pain.

Post-service private medical records include a January 1996 
MRI of the Veteran's lumbar spine, which yielded a diagnosis 
of degenerative disc disease.  A February 1996 report 
reflects diagnoses of severe lumbar strain, lumbar 
radiculopathy, and possible sciatica.  The report also 
indicates that she was involved in a post-service motor 
vehicle accident in 1995.

VA medical records dated in August 2001 reflect the Veteran's 
complaints of low back pain dating back to her fall from an 
aircraft in service.

The Veteran was afforded a VA spine examination in May 2002 
in which she reported that her low back symptoms had their 
onset when she fell from a helicopter blade while serving in 
Sicily in the late 1980s.  She complained of episodic low 
back pain precipitated by getting out of her car, bending, 
and lifting.  X-rays revealed minor arthritic changes 
involving the lower lumbar vertebrae, but were negative for 
degenerative disc disease or other abnormalities.  The VA 
examiner assessed the Veteran with lumbosacral spine pain, 
but did not diagnose a low back disability or relate the 
Veteran's symptoms to her period of service.

The record thereafter shows that in January 2003, the 
Veteran's VA treating physician issued a statement indicating 
that her severe back pain first began while on active duty 
following a fall from an aircraft.  That physician further 
opined that the Veteran's chronic low back pain was more 
likely than not a result of her injury while on active duty.  
Significantly, however, that VA treating physician did not 
attribute the Veteran's low back pain to a specific 
disability.  Under VA law, pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Additionally, that VA physician did not 
indicate that he had reviewed other pertinent clinical 
records in the Veteran's claims folder.  The Board therefore 
finds that the physician's assessment, standing alone, is too 
speculative to warrant a grant of service connection.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a thorough 
examination and evaluation, the Veteran's complaints of low 
back problems must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2009).

In June 2003, the Veteran was treated for back pain after 
falling from a hammock onto the ground.  An MRI revealed mild 
degenerative changes in the lumbar spine and small annular 
tears.  The assessment was acute back pain.  In June 2003, 
she reinjured her back after falling down several flights of 
stairs.  An MRI revealed a rupture at L5-S1.

The Veteran was afforded a VA spine examination in March 2005 
at which time she was diagnosed with lumbago of unclear 
etiology.  The examiner opined that the objective findings 
did not seem consistent with the Veteran's subjective 
complaints of back pain.  Significantly, however, that 
examiner did not address the January 2003 VA opinion that 
related the Veteran's low back disability to a fall from an 
aircraft during service.  

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a follow-up VA spine examination in March 2009 in 
which she again reported a history of chronic low back pain 
dating back to the August 1991 in-service injury involving a 
fall from an aircraft.  It was noted that the Veteran had 
undergone treatment in early 2004 for musculoskeletal pain 
following Depo-Provera injections, and that she had been 
subsequently diagnosed with and received chiropractic 
treatment for ankylosing spondylitis.  It was further noted 
that the Veteran was at heightened genetic risk for 
ankylosing spondylitis and that she had an immediate family 
history of that disorder and fibromyalgia.  

On physical examination, the Veteran was found to display 
bilateral symmetry in her spine and neck without gross 
scoliosis or exaggerated kyphosis or lordosis.  There were no 
findings of palpable muscle spasms or tenderness in the 
lumbar spine.  Neurological testing was negative for any 
muscle atrophy or weakness, or any reflex or sensation 
abnormalities consistent with radiculopathy.  Additionally, 
the Veteran was found to have slight limitation on all ranges 
of motion due to "discomfort."  However, her  ranges of 
motion were not additionally limited due to pain, weakness, 
lack or endurance, or fatigability.  Nor was additional 
functional limitation repetitive motion shown.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
ankylosis spondylitis, fibromyalgia, and thoracolumbar disc 
bulging and annular tears at the L3-S1 vertebra with L5-S1 
radiculitis.  Additionally, the VA examiner determined that 
all of the Veteran's current low back problems had their 
onset after her period of active service, but did not provide 
a rationale for that opinion.  In a March 2009 addendum 
opinion, the VA examiner indicated that the Veteran's 1996 
MRI "show[ed] no pathology from service" and that finding 
weighed against the January 2003 VA treating provider's 
positive nexus opinion of service-related pathology.  
However, the March 2009 VA examiner acknowledged that she 
could not say "without resorting to mere speculation which 
degree of the [Veteran's current low back pain] is related to 
[ankylosis spondylitis], fibromyalgia, or lumbar disc annular 
tears."

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Board recognizes that the Veteran 
has already been afforded a VA examinations in support of her 
claim for service connection for low back disability.  
However, the March 2005 VA examiner's opinion was inadequate 
as it did not address the pertinent evidence in the Veteran's 
claims folder.  Additionally, while the February 2009 VA 
examiner found that the Veteran's current low back problems 
had their onset after service, she did not provide a 
rationale for that finding.  Moreover, that examiner's March 
2009 addendum opinion indicated that she could specify the 
etiology of the Veteran's current low back pain without 
resorting to speculation.  Such opinions, in which a 
physician is unable to opine regarding any causal connection 
between a Veteran's current complaints and her period of 
service, have been characterized as "non-evidence," and 
therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Thus, the Board finds that the prior VA 
examiners' opinions are not probative for the purpose of 
determining whether the Veteran's current low back problems 
were incurred or aggravated by service.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998). Accordingly, the Board finds 
it necessary to remand this case for an additional 
examination and etiological opinion is in order to fully and 
fairly address the merits of the Veteran's claim.

Finally, it appears that VA medical records may be 
outstanding.  The Veteran's VA appointment lists reveal that 
she was scheduled to undergo treatment at the VA Medical 
Center in Biloxi, Mississippi, on several dates in early 
2009.  Additionally, an August 2009 statement from the 
Veteran's representative indicates that she underwent an 
additional MRI lumbar spine examination at the VA outpatient 
clinic in Pensacola, Florida, in July 2009.  However, no VA 
medical records dated after December 2008 have been 
associated with her claims folder.  Because the Veteran may 
have received additional VA medical treatment pertinent to 
her claim for service connection for a low back disability, 
and since that claim is being remanded for development on 
other grounds, the Board finds that all additional VA medical 
records dated since December 2008 should be obtained.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the VA Medical 
Center in Biloxi, Mississippi, and the VA 
outpatient clinic in Pensacola, Florida, dated 
from January 2009 to the present.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
orthopedic examination, with an examiner who 
has not previously examined her, for the 
purpose of ascertaining the etiology of any 
current low back disability.  The examiner 
should review the claims folder and note that 
review in the examination report.  The 
examiner should reconcile the findings with 
all other pertinent evidence of record, 
including the Veteran's service medical 
records reflecting treatment for low back pain 
incurred after two motor vehicle accidents in 
1983 and 1988 and a fall from a helicopter in 
1991 as well as X-rays indicating a possible 
fracture that later appeared to have been 
resolved; post-service medical records showing 
ongoing complaints of low back pain and 
treatment following a motor vehicle accident 
in 1995 and a fall from a hammock in 2003; the 
January 1996 MRI-based diagnosis of 
degenerative disc disease and subsequent MRIs 
and X-rays showing mild degenerative changes 
in the lumbar spine; the January 2003 VA 
treating provider's opinion relating the 
Veteran's chronic low back pain to an in-
service injury; and the February 2009 VA 
examiner's diagnoses of familial ankylosis 
spondylitis, familial fibromyalgia, and 
thoracolumbar disc bulging and annular tears 
at the L3-S1 vertebra with L5-S1 radiculitis, 
all of which were found to have developed 
after service.  The VA examiner must also 
acknowledge and discuss the Veteran's reports 
of a continuity of symptomatology since her 
period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on 
Veteran's report of in-service injury and 
instead relied on absence of evidence in 
service medical records to provide negative 
opinion).  Specifically, the VA examiner's 
opinion should address the following:

a)  Diagnose all current low back 
disabilities.

b)  State whether the Veteran currently 
has ankylosis spondylitis and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) 
related to her period of active service.

c)  State whether the Veteran currently 
has fibromyalgia and, if so, whether it 
is at least as likely as not (50 percent 
probability or greater) related to her 
period of active service.

d)  State whether the Veteran currently 
has thoracolumbar disc bulging and 
annular tears at the L3-S1 vertebra with 
L5-S1 radiculitis and, if so, whether it 
is at least as likely as not (50 percent 
probability or greater) related to her 
period of active service.

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current low back disability was 
caused or aggravated by in-service back 
injuries, including those incurred in 
1983 and 1988 motor vehicle accidents and 
the 1991 fall from a helicopter, or by 
any other aspect of her active service.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


